MUTUAL COMPENSATION SCHEDULE

 

This Compensation Schedule (this “Schedule”) is made and effective as of March
27, 2017 (the “Effective Date”), by and between AmericaTowne, Inc., a Delaware
corporation and reporting company under the rules promulgated by the United
States Securities and Exchange Commission, with a mailing address for notice
purposes of 4700 Homewood Court, Suite 100 in Raleigh, North Carolina 27609
(“AmericaTowne”) and Mr. Mabiala Phuati Josue with an address for notice
purposes of 34 Banku Avenue Mombele - Commune of Limete, Kinshasa - Democratic
Republic of Congo (the “Service Provider”), and is incorporated into and merged
with the International Trade Center Service Provider Agreement between the
Service Provider and AmericaTowne (the “Agreement”.) AmericaTowne and the
Service Provider may be defined singularly as a “Party” or collectively as the
“Parties.”

 

WHEREAS, until further written amendment hereto signed by the Parties, the
Parties agree that this Schedule shall govern compensation from AmericaTowne to
the Service Provider for providing those services set forth in the Agreement.

 

NOW, THEREFORE, in consideration the representations, warranties and agreements
herein contained, the Parties agree as follows:

 

1.       Support Services. Subject to the disclosures set forth in Section 3 and
Section 4 of this Schedule, during the Term and, if applicable, the Option Term,
as these terms are defined in the Agreement, AmericaTowne shall pay the Service
Provider:

a) Solely at AmericaTowne’s discretion a fee equal to 1.0% to 13% of the gross
value of all funds, insurance, loans and or guarantees charged and collected
from those businesses and individuals participating or contracting with
AmericaTowne export program;

b) A stock award of 25,000 shares of AmericaTowne’s commons stock one year after
this agreement is signed and it is still in force and affect;

c) Starting at the end of the third month, provided that the Service provider
has met the production schedule, a monthly stipend $1,600.00 paid solely at the
discretion of AmericaTowne; and

d) A stock option of 25,000 shares of commons stock of AmericaTowne for each
year the
agreement is in force for up to five years. Starting in the year 2016 and each
year thereafter, the option can be exercised annually in the month of December
on or before the 31st of December at the option price of $1.50 per common share.

           

2.       In addition, the Service Provider agrees to pay AmericaTowne a
nonrefundable service fee of $35,000.00 USD on the Effective Date (the "Service
Fee"). The Service Fee is recognized when deliverables are provided. The Service
Fee is paid for deliverables including the formation and registration of the
LLC, recording the Service Provider’s ownership interest in the newly formed
entity, and the delivery of marketing materials to be used by the Service
Provider. The Service Fee is to be paid as follows: $1,000 upon signing this
agreement; and monthly payments of $500 a month for sixty-eight months. The
first monthly payment will start on 30 May 2017, and run for 68 consecutive
months. At the discretion of AmericaTowne Inc. the Service Provider may be
required to sign a note for outstanding service fees. In addition, AmericaTowne
Inc. at its sole discretion may exchange other assets or items of value for
payments due. The Service Provider shall be given credit for any and all funds
paid pursuant to this agreement.

 

3.       The Service Provider Is Not A Real Estate Broker. AmericaTowne agrees
that the Service Provider is not being compensated as a real estate broker or
salesperson as the Service Provider is not licensed as such a broker or
salesperson, and the Service Provider shall not sell or offer for sale, buy or
offer to buy, provide or offer to provide market analyses, list or offer or
attempt to list, or negotiate the purchase or sale or exchange or mortgage of
real estate, and AmericaTowne acknowledges and agrees that it will retain its
own attorneys, accountants and real estate brokers and/or salespeople, as
needed, for any transactions contemplated under the Agreement and this Schedule.

 

-1-

 



 

 

4.       The Service Provider Is Not A Securities Broker or Dealer. AmericaTowne
agrees that the Service Provider is not being compensated as a broker/dealer or
registered FINRA representative in the business of selling securities.
AmericaTowne acknowledges that the Agreement and this Schedule is limited solely
to consulting and advisory services, and AmericaTowne agrees that the
compensation set forth herein shall be categorized as valuable consideration in
the context of facilitating the services under the Agreement, and payment of any
consideration under this Schedule constitutes a waiver and release of any claims
by AmericaTowne that the payment is related in any manner to the sale of
securities.

 

5.       Merger and Integration. This Schedule, along with the Agreement,
contain the entire agreements of the Parties, and any and all prior schedules,
agreements, representations, promises or, to the extent recognized by a court of
competent jurisdiction to constitute binding duties and obligations under North
Carolina law, are superseded by and/or merged into the aforementioned
agreements.

 

6.       Miscellaneous. The Parties agree that all other remaining provisions
set forth in the Agreement are incorporated by reference as if fully stated
herein.

 

IN WITNESS WHEREOF, the parties hereto have caused this Schedule to be executed
and delivered as of the date set forth above.

 

 

AMERICATOWNE, INC.

 

By:/s/ Alton Perkins

Alton Perkins

Chairman of the Board

Authorized by Board of Directors

 

Date 3/27/2017

THE SERVICE PROVIDER

 

 

By:/s/ Mr. Mabiala Phuati Josue

Mr. Mabiala Phuati Josue 

Date 3/27/2017

 

 



-2-

 



